Title: John Vaughan to Thomas Jefferson, 16 April 1820
From: Vaughan, John
To: Jefferson, Thomas


					
						D sir
						
							Philad.
							16 April 1820
						
					
					The Seal of the University was in the hands of Mr Correa who had hoped  himself to  have had the pleasure of delivering it into Your own hands—
					I send it by this days mail—& hope it will arrive Safe—I should be pleased to have your description of the design—the Seal has been viewed with much Satisfaction—Simple & Classical—
					I send to Mr Cooper the notice relative to him, contained in Your letter.
					
						I remain your affe friend
						
							Jno Vaughan
						
					
				